Citation Nr: 0030168	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to October 
1989, with prior unverified service from January 1982 to July 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has failed to report for scheduled VA 
examinations, and has neither provided, nor informed the VA 
of the existence of, other clinical evidence of the status of 
the disability at issue.

2.  The record does not present a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for a right knee 
disability is not warranted. 38 C.F.R. § 3.655(b) (1999).

2.  An opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b) (1999).  In this regard, 
the Board notes that the RO scheduled the veteran for a VA 
examination on two separate occasions.  There is no evidence 
that the veteran did not receive notice of these 
examinations.  However, the veteran failed to report for 
these appointments.  The Board points out that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In correspondence received in February 1998, the veteran 
alleged that his service-connected right knee disability had 
increased in severity in the preceding few months.  He 
reported that he recently had been forced to give up his job 
as he could no longer lift and carry furniture.  

The veteran was scheduled for a VA examination in May 1998.  
Correspondence from the veteran's representative, received by 
the RO in May 1998, indicates that the veteran had received 
notice of this examination.  However, the veteran failed to 
report.  The veteran was scheduled for another VA examination 
in February 1999 and again failed to report.

In addition, correspondence received in September 1998 from 
the veteran's representative requested an 
advisory/independent medical opinion, due to the complexity 
and inadequacy of VA examination.  However, a question of 
medical complexity or controversy is simply not presented.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(1999).



ORDER

An increased evaluation for a right knee disability is 
denied.



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

